



EXHIBIT 10.15


POOL CORPORATION
EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN


1.Purpose. The purpose of the Pool Corporation Executive Officer Annual
Incentive Plan (the “Plan”) is to advance the interests of Pool Corporation (the
“Company”) by providing the structure for annual incentive bonuses to be paid to
certain designated executive officers of the Company based on the achievement of
pre-established performance goals.
2.    Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company. The
authority of the Committee shall include, in particular, authority to:
(a)    designate participants for a particular year;
(b)    establish performance goals and objectives for a particular year;
(c)    establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and
(d)    certify as to whether performance goals have been met.
3.    Eligibility. The Committee shall designate no later than 90 days after the
beginning of each fiscal year the executive officers of the Company who shall
participate in the Plan that year.
4.    Incentive Bonus. No later than 90 days after the beginning of the fiscal
year for which an incentive bonus is to be payable hereunder (a “Plan Year”),
the Committee shall establish the performance goals for that year, the criteria
pursuant to which the incentive bonus for that year is to be payable and the
factors that will be considered in determining the bonus. No participant may be
paid an incentive bonus for any Plan Year in excess of an amount that is the
lesser of two times base salary or $2,000,000. Notwithstanding the level of
achievement of the performance goals, the Committee has the discretion to
decrease the amount of the incentive bonus that is payable under this Plan for
an applicable Plan Year.
5.    Performance Goals. The performance goals for each Plan Year shall apply to
performance of the Company or one or more of its divisions, segments,
subsidiaries or lines of business and/or to the performance of the participant.
The Committee may select such subjective and/or objective goals as it deems
appropriate, including but not limited to those related to the following
criteria: earnings per share, return on assets, an economic value added measure,
shareholder return, earnings, stock price, return on equity, return on total
capital, return on invested capital, return on investments, expenses, cash flow,
revenue, gross margin, operating income, EBITDA, EBIT, NOPAT, or customer
growth, and net income. The performance goals may be subject to such adjustments
as are specified by the Committee. For any Plan Year, performance goals may be
measured on an absolute basis or relative to a group of peer companies selected
by the Committee, relative to internal goals or industry or market


1

--------------------------------------------------------------------------------





benchmarks relative to a market index or relative to levels attained in prior
years. The Committee may change the performance goals each Plan Year and may
also change the targets applicable to the performance goals from year to year.
6.    Payment of Incentive Bonus. As soon as practicable after the Company has
publicly announced its earnings for the fiscal year for which the incentive
bonus will be paid, the Committee shall evaluate the Company’s performance to
determine the amount of the incentive bonus that has been earned. In performing
such evaluation, the Committee shall make adjustments for the following:
(a)    cumulative effect of accounting changes;
(b)    extraordinary items as described in management’s discussion and analysis
of financial condition and results of operations appearing in the annual report
to stockholders for the applicable year; and
(c)    discontinued operations.
The Committee may also specify other adjustments to be made with respect to the
incentive bonus to be paid for the current Plan Year, including without
limitation, adjustments related to the effects of changes in tax laws applicable
to the Company during the Plan Year; acquisition-related charges and/or impact
on results; major capital and stock restructuring; goodwill and other non-cash
impairment charges; asset write-downs; interest expenses and any accrued
interest associated with the cost of repurchases of our stock or issuance of
dividends; constant currency adjustments or foreign currency gains and losses;
items related to financing activities such as interest rate swap agreements and
write-offs of previously capitalized costs from refinancing activities;
litigation, claims, judgments or settlements and associated fees; the effects of
changes in laws or provisions affecting reported results; accruals for
reorganization and restructuring programs; unrealized gains or losses on
investments; and other specified unusual or infrequently occurring items (less
the amount of related income taxes), as those terms are used in Financial
Accounting Standards Board ASC 225-20.
The Committee shall certify, either in writing or by the adoption of written
resolutions, prior to the payment of any incentive bonus under the Plan, that
the performance goals applicable to the incentive bonus payment were met. The
incentive bonus may be paid in whole or part in the form of cash or stock of the
Company in the discretion of the Committee. Shares of stock issued in payment
hereunder may be paid under any of the Company’s stock-based incentive plans
that provide for such grants of stock or stock-based awards. The incentive bonus
will be paid by the March 15 following the end of the Plan Year for which it was
earned, unless deferred under a separate benefit plan of the Company.
7.    Termination of Employment. In order to be eligible to receive a bonus
under the Plan, a participant must be an employee of the Company at the end of
the Plan Year, unless this requirement is waived by the Committee under such
special circumstances as may be determined by the Committee.


2

--------------------------------------------------------------------------------





8.    Forfeiture and Recovery of Benefits. Awards under the Plan are subject to
the Company’s clawback policy included in the Corporate Governance Guidelines,
as such policy may be amended from time to time, and the Company reserves the
right to recover any incentive bonus awarded under the Plan in accordance with
such policy.
9.    Employee Rights Under the Plan. Nothing in this Plan shall be construed
to:
(a)    grant any officer of the Company any claim or right to be granted an
award under this Plan;
(b)    limit in any way the right of the Company to terminate a participant’s
employment with the Company at any time;
(c)    be evidence of any agreement or understanding, express or implied, that
the Company will employ a participant in any particular position or at any
particular rate of remuneration; or
(d)    preclude the Company from making additional payments or special awards to
a participant or structuring other compensation arrangements outside of the
Plan.
10.    Assignments and Transfers. A participant may not assign, encumber or
transfer his or her rights and interests under the Plan.
11.    Amendment and Termination. The Committee may amend, suspend or terminate
the Plan at any time in its sole and absolute discretion. Any amendment or
termination of the Plan shall not, however, affect the right of a participant to
receive any earned but unpaid incentive bonus.
12.    Withholding of Taxes. The Company shall deduct from the amount of any
incentive bonus paid hereunder any federal or state taxes required to be
withheld.
13.    Term of Plan. The Plan applies to Plan Years beginning January 1, 2019
and shall continue until terminated by the Committee as provided herein.
14.    Section 409A of the Internal Revenue Code. It is intended that incentive
bonus payments under the Plan qualify as short-term deferrals exempt from the
requirements of Section 409A of the Internal Revenue Code, as amended, and the
regulations and guidance promulgated thereunder (“Section 409A”). In the event
that any incentive bonus payment does not qualify for treatment as an exempt
short-term deferral, it is intended that such amount will be paid in a manner
that satisfies the requirements of Section 409A. The Plan shall be interpreted
and construed accordingly
15.    No Vested Interest or Right. At no time before the actual payout of an
incentive bonus to any participant under the Plan shall any participant accrue
any vested interest or right whatsoever under the Plan, and the Company has no
obligation to treat participants identically under the Plan.


3

--------------------------------------------------------------------------------





*    *    *    *
Approved by the Compensation Committee on February 26, 2019.


4